 
______, 2010
 
Weston, Florida



PROMISSORY NOTE


For value received, and on the terms and subject to the conditions set forth
herein, Next 1 Interactive, Inc., a Nevada corporation (the “Company”), HEREBY
PROMISES TO PAY to the order of Mark A. Wilton (“Wilton”), or his registered
assigns (the “Noteholder”), on the Maturity Date (as defined below), the
principal sum of up to three million five hundred thousand dollars ($3,500,000)
(the “Loan”), plus any fees, unpaid interest accrued thereon, or such lesser
amount as shall be equal to the unpaid principal amount of the Loan plus such
interest. The loan is intended to act as a revolving line of credit for the
company based on the company complying with the terms and conditions imposed by
the Noteholder. These terms and conditions include the Company agreeing to make
principal repayments and to pay interest on the dates and at the rate or rates
provided for herein. At no time will this loan exceed $3,500,000 including any
interest due.


The Noteholder will advance funds based upon a schedule - see “Addendum A”
showing the anticipated loan drawdown, fees and loan repayment. The parties
agree that the drawdown schedules and corresponding repayments are estimates
based upon pending contracts and the parties may mutually agree to modify the
amounts advanced and corresponding repayments based upon the actual delivery
dates of pending contracts and associated company requirements. The Company will
agree to deliver to the Noteholder a weekly projection of cash needs for the
next 7 days along with a review of cash expended or the previous 7 days. Any
unused cash will be rolled into future expenditure requirements.


The company will agree to issue to the Noteholder between three million five
hundred thousand and seven million (3,500,000 to 7,000,000) warrants (the
“Warrants”).  The warrants will allow the Noteholder to purchase shares of the
Company’s common stock, par value $0.00001 per share (the “Common Stock”), at an
exercise price of one dollar ($1.00) per share (the “Exercise Price”).  The
Warrants shall be exercisable for a period of three (3) years from the date of
grant.  The number of shares purchasable upon exercise of the Warrants shall be
equal to one (1) share for each warrant (the “Warrant Shares”).  The company
anticipates utilizing the full $3,500,000 loan and will agree to advance the
full 7 million warrants on or before March 15th 2010.


SECTION 1.     Certain Terms Defined.  The following terms for all purposes of
this Note shall have the respective meanings specified below.


“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized by law to close.


“Commission” has the meaning set forth in Section 9(d).


“Common Stock” has the meaning set forth in the introductory paragraphs.


“Company” has the meaning set forth in the introductory paragraphs.
 
 
 

--------------------------------------------------------------------------------

 


“Event of Default” has the meaning set forth in Section 7.


“Exchange Act” has the meaning set forth in Section 9(d).


“Exercise Price” has the meaning set forth in the introductory paragraphs.


“GAAP” has the meaning set forth in Section 9(b).


“Loan” has the meaning set forth in the introductory paragraphs.


“Material Adverse Effect” has the meaning set forth in Section 8(c).


“Maturity Date” means the earlier of (i) January 25, 2011, or (ii) the date on
which the amounts due under this Note have been accelerated and are immediately
due and payable pursuant to the terms hereof; provided that if such date is not
a Business Day, then such date shall be the next succeeding Business Day.


“Note” shall mean this Promissory Note as amended, from time to time, in
accordance with the terms hereof.


“Noteholder(s)” has the meaning set forth in the introductory paragraphs.


“Notice” has the meaning set forth in Section 2.


“Period” means from the date hereof to the earlier of (i) the Maturity Date, or
(ii) the date of occurrence of an Event of Default.


“Securities Act” has the meaning set forth in Section 8(e).


“Segregated Account” means a segregated account maintained by the Company for
the sole purpose of holding Resort & Residence TV, Inc. receivable collections
as collateral for the Loan.


“Subsidiary” means any corporation or other entity of which at least a majority
of the securities or other ownership interest having ordinary voting power
(absolutely or contingently) for the election of directors or other persons
performing similar functions are at the time owned directly or indirectly by the
Company and/or any of its other Subsidiaries.


“Warrants” has the meaning set forth in the introductory paragraphs.


“Warrant Shares” has the meaning set forth in the introductory paragraphs.
 
 
2

--------------------------------------------------------------------------------

 


SECTION 2.     Loan Drawdown.
 
The Loan will be drawn down weekly based on the company presenting updated cash
requests that outline use of proceeds for the lender approval.  The company will
pay down the debt out of its cash receipts until such time as the entire
outstanding balance has been retired.
 


SECTION 3.    Maturity Date.


The Loan shall mature, and the principal amount thereof shall become immediately
due and payable (together with unpaid interest accrued thereon) on the Maturity
Date.


SECTION 4.     Interest Payments.


Interest shall accrue from the date hereof at a rate equal to six percent (6%)
per annum, based on the amount borrowed. The rate may increase and/or decrease
as the loan is predicated on LIBOR or Prime Rate and the loan will increase or
decrease as they change.


Interest shall be payable quarterly in arrears to the Note holder out of the
Segregated Account on the last day of the Company’s fiscal quarter (or if any
such day is not a Business Day, then on the next succeeding Business Day)
provided, however, the first interest payment shall not be due until April 15th
, 2010.  Interest shall be computed on the basis of a year of three hundred and
sixty five (365) days and paid for the actual number of days elapsed.


SECTION 5.     Optional Prepayments.


The Company may prepay the Loan in whole or in part at any time or from time to
time without penalty or premium by paying the principal amount to be prepaid
together with accrued interest thereon to the date of prepayment.  Any such
prepayments made under this Section 5 shall be in minimum increments of two
hundred thousand dollars ($200,000) or lesser amounts if the parties agree.


SECTION 6.     General Provisions as to Payments.


 All payments of principal and interest on the Loan by the Company hereunder
shall be made not later than 12:00 Noon (New York City time) on the date when
due either by cashier’s check, certified check or by wire transfer of
immediately available funds to the Noteholder’s account at a bank specified by
the Noteholder in writing to the Company, without reduction by reason of any
set-off or counterclaim.


SECTION 7.    Events of Default.


Each of the following events shall constitute an “Event of Default”:


(a)           the principal of the Loan shall not be paid when due;


(b)           any interest on the Loan shall not be paid within five (5)
Business Days of when it was due;


(c)           the Company breaches any covenant hereunder and such breach is not
cured within forty five (45) days after notice from the Noteholder;
 
 
3

--------------------------------------------------------------------------------

 


(d)           any representation or warranty of the Company made in this Note
shall be incorrect when made in any material respect;


(e)           a court shall enter a decree or order for relief in respect of the
Company or any Subsidiary in an involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of the Company or any Subsidiary or for any substantial
part of the property of the Company or any Subsidiary or ordering the winding up
or liquidation of the affairs of the Company or any Subsidiary, and such decree
or order shall remain unstayed and in effect for a period of sixty (60)
consecutive days; or


(f)           the Company or any Subsidiary shall commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the appointment or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of the Company or any Subsidiary or for any substantial
part of the property of the Company or any Subsidiary, or the Company or any
Subsidiary shall make any general assignment for the benefit of creditors.


If an Event of Default described in (e) or (f) above shall occur, the principal
of and accrued interest on the Loan shall become immediately due and payable
without any declaration or other act on the part of the Noteholder.  Immediately
upon the occurrence of any Event of Default described in (e) or (f) above, or
upon failure to pay this Note on demand, the Noteholder, without any notice to
the Company, which notice is expressly waived by the Company, may proceed to
protect, enforce, exercise and pursue any and all rights and remedies available
to the Noteholder under this Note, or at law or in equity.


If any Event of Default in (a) – (d) above shall occur for any reason, whether
voluntary or involuntary, and be continuing, the Noteholder may by notice to the
Company declare all or any portion of the outstanding principal amount of the
Loan to be due and payable, whereupon the full unpaid amount of the Loan which
shall be so declared due and payable shall be and become immediately due and
payable without further notice, demand or presentment.


SECTION 8.     Representations.


The Company hereby represents and warrants to the Noteholder, as follows:


(a)           The Company is a corporation duly incorporated, validly existing
and in good standing under the laws of the state of Nevada and has the requisite
corporate power to own, lease and operate its properties and assets and to
conduct its business as it is now being conducted.  Each Subsidiary is a
corporation duly incorporated, validly existing and in good standing under the
laws of its jurisdiction of organization and has the requisite corporate power
to own, lease and operate its properties and assets and to conduct its business
as it is now being conducted.
 
 
4

--------------------------------------------------------------------------------

 


(b)           The Company has the requisite legal and corporate power and
authority to enter into, issue and perform this Note and the Warrants in
accordance with the terms hereof and thereof.  The execution, delivery and
performance of this Note and the Warrants by the Company and the consummation by
it of the transactions contemplated hereby or thereby have been duly and validly
authorized by all necessary corporate action, and no further consent or
authorization of the Company, its board of directors or stockholders is
required.  When executed and delivered by the Company, this Note and the
Warrants shall constitute valid and binding obligations of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, reorganization,
moratorium, liquidation, conservatorship, receivership or similar laws relating
to, or affecting generally the enforcement of, creditor's rights and remedies or
by other equitable principles of general application.


(c)           The execution, delivery and performance of this Note and the
Warrants and the consummation by the Company of the transactions contemplated
hereby or thereby, do not and will not (i) violate or conflict with any
provision of the Company's certificate of incorporation or bylaws, each as
amended to date, or any Subsidiary's comparable charter documents, (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Company or any of its Subsidiaries is a party or by which the
Company or any of its Subsidiaries' respective properties or assets are bound,
or (iii) result in a violation of any federal, state, local or foreign statute,
rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries are bound or affected, except, in the case of clauses (ii) and
(iii) above, for any such default or violation that would not, individually or
in the aggregate, have a material adverse effect on the business, properties,
management, financial position, results of operations or prospects of the
Company and its Subsidiaries taken as a whole (a “Material Adverse
Effect”).  Neither the Company nor any of its Subsidiaries is required under
federal, state, foreign or local law, rule or regulation to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under this Note or any of the Warrants.


(d)           The Company is not required to obtain any consent, authorization
or order of, or make any filing or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other person in order
for it to execute, deliver or perform any of its obligations under or
contemplated by this Note or any of the Warrants, except where the failure to
obtain any such consent, authorization or order, or the failure to make any such
filing or registration, could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.  All consents, authorizations,
orders, filings and registrations which the Company is required to obtain
pursuant to the preceding sentence have been obtained or effected on or prior to
the date hereof.
 
 
5

--------------------------------------------------------------------------------

 


(e)           The Warrants when issued and delivered will be duly and validly
issued and will be free of all liens and restrictions on transfer other than any
restrictions on transfer under the Securities Act of 1933, as amended (the
“Securities Act”).


(f)           The Warrant Shares have been duly reserved for issuance by the
Company in sufficient number to cover the exercise of all of the Warrants.  The
issuance of the Warrant Shares upon exercise of the Warrants has been duly
authorized by the Company and the Warrant Shares when delivered in accordance
with the Warrants, will be validly issued, fully paid and non-assessable, and
free of all liens and restrictions on transfer other than any restrictions on
transfer under the Securities Act.


(g)           The offer, issuance, sale and delivery of the Warrants and Warrant
Shares will not under current laws and regulations require compliance with the
prospectus delivery or registration requirements of the Securities Act.


SECTION 9.     Covenants.


(a)           The Company and each Subsidiary shall maintain its existence and
authority to conduct its business as presently contemplated to be conducted;


(b)           The Company shall keep and cause each Subsidiary to keep adequate
records and books of account, in which complete entries will be made in
accordance with United States generally accepted accounting principles (“GAAP”)
consistently applied, reflecting all financial transactions of the Company and
its Subsidiaries, and in which, for each fiscal year, all proper reserves for
depreciation, depletion, obsolescence, amortization, taxes, bad debts and other
purposes in connection with its business shall be made;


(c)           The Company shall not enter into any agreement in which the terms
of such agreement would restrict or impair the right or ability to perform of
the Company or any Subsidiary under this Note or any of the Warrants;


(d)           The Company shall timely file all reports required to be filed
with the Securities and Exchange Commission (the “Commission”) pursuant to the
Securities and Exchange Act of 1934, as amended, (the “Exchange Act”), and the
Company shall not terminate its status as an issuer required to file reports
under the Exchange Act even if the Exchange Act or the rules and regulations
thereunder would permit such termination.


(e)           The Company agrees that it will not, without the consent of the
Noteholder enter into any new agreement or make any amendment to any existing
agreement, which by its terms would restrict the Company’s performance of its
obligations to the Noteholder pursuant to this Note.
 
 
6

--------------------------------------------------------------------------------

 


(f)           The Company shall place all receivable collections received from
Resort & Residence, into the Segregated Account.  Such funds shall be used for
the sole purpose of making principal and interest payments related to the Loan.


SECTION 10.  Transfers.


The Company may not transfer or assign this Note nor any right or obligation
hereunder to any person or entity without the prior written consent of the
Noteholder.  The Noteholder may not transfer or assign this Note nor any right
or obligation hereunder to any person or entity without the prior written
consent of the Company.


SECTION 11.   Powers and Remedies Cumulative; Delay or Omission Not Waiver of
Event of Default.


No right or remedy herein conferred upon or reserved to the Noteholder is
intended to be exclusive of any other right or remedy, and every right and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise.  The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.


No delay or omission of the Noteholder to exercise any right or power accruing
upon any Event of Default occurring and continuing as aforesaid shall impair any
such right or power or shall be construed to be a waiver of any Event of Default
or an acquiescence therein; and every power and remedy given by this Note or by
law may be exercised from time to time, and as often as shall be deemed
expedient, by the Noteholder.


SECTION 12.  Modification.


This Note may be modified in writing only with the written consent of both the
Company and the Noteholder.


SECTION 13.  Attorneys Fees/Enforcement Costs.


(a)           The Company will reimburse the Noteholder for reasonable legal
fees and expenses in connection with the transactions contemplated hereby,
including without limitation the negotiation, documentation and execution of
this Note and the Warrants and (ii) any amendments to any of the documents
contemplated in (i) above, and


(b)           In the event that this Note is collected by law or through
attorneys at law, or under advice therefrom, the Company agrees to pay all costs
of collection, including reasonable attorneys’ fees, whether or not suit is
brought, and whether incurred in connection with collection, trial, appeal,
bankruptcy or other creditors’ proceedings or otherwise.
 
 
7

--------------------------------------------------------------------------------

 


SECTION 14.  Indemnification


The Company agrees to indemnify and hold harmless the Noteholder (and their
respective directors, officers, managers, partners, members, shareholders,
affiliates, agents, successors and assigns) (each an “Indemnified Party”) from
and against any and all losses, liabilities, deficiencies, costs, damages and
expenses (including, without limitation, reasonable attorneys’ fees, charges and
disbursements) incurred by such Indemnified Party as a result of any inaccuracy
in or breach of the representations, warranties or covenants made by the Company
herein.


SECTION 15.  Miscellaneous.


(a)           The parties hereto hereby waive presentment, demand, notice,
protest and all other demands and notices in connection with the delivery,
acceptance, performance and enforcement of or any default under this Note,
except as specifically provided herein.


(b)           Any provision of this Note which is illegal, invalid, prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity, prohibition or
unenforceability without invalidating or impairing the remaining provisions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.
 
(c)           This Note shall bind the Company and its successors and permitted
assigns.  The rights under and benefits of this Note shall inure to the
Noteholder and their successors and assigns.


(d)           The Section headings herein are for convenience only and shall not
affect the construction hereof.


(e)           All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall be made in writing and
faxed, mailed or delivered to each party at the respective addresses of the
parties, or at such other address or facsimile number as the Company shall have
furnished to the Noteholder in writing.  All such notices and communications
will be deemed effectively given the earlier of (i) when received, (ii) when
delivered personally, (iii) one (1) business day after being delivered by
facsimile (with receipt of appropriate confirmation), (iv) one (1) business day
after being deposited with an overnight courier service of recognized standing
or (v) on receipt of confirmation of delivery.


(f)           In the event any interest is paid on this Note, which is deemed to
be in excess of the then legal maximum rate, then that portion of the interest
payment representing an amount in excess of the then legal maximum rate shall be
deemed a payment of principal and applied against the principal of this Note.


THIS NOTE HAS BEEN DELIVERED IN WESTON, FLORIDA AND SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF FLORIDA,
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.
 
 
8

--------------------------------------------------------------------------------

 


THE COMPANY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF FLORIDA AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF FLORIDA FOR THE PURPOSE OF ANY
LITIGATION ARISING HEREUNDER.  THE COMPANY FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF FLORIDA.  THE COMPANY HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.


BY ITS ACCEPTANCE OF THIS NOTE THE NOTEHOLDER AND THE COMPANY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS NOTE, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE NOTEHOLDER OR THE
COMPANY.  THE COMPANY ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND
SUFFICIENT CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE NOTEHOLDER MAKING THE LOAN EVIDENCED HEREBY.
 
 
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
on the date indicated above.



  NEXT 1 INTERACTIVE, INC.          
 
By:
      Name:  William Kerby     Title: Chief Executive Officer                  
  THE NOTEHOLDER             By:       Name: Mark Wilton  

 


 
10

--------------------------------------------------------------------------------

 


 
Addendum “A”
 
 
11

--------------------------------------------------------------------------------

 